As the defendant in this suit was not the defendant in the execution, and it did not appear that the former came in under the latter after the lien of the execution attached, it must be assumed that the plaintiff alleged a prior purchase by Bedford in fraud of the creditors of Simmons. Consequently, it was necessary that the plaintiff should produce the decree, as well as the execution, in order to establish that Logan was a creditor (Rutherford v. Raburn, ante, 144); and in order to make the decree evidence, it was, of course, requisite to have the bill and answer and so much of the pleadings and orders as would show that the decree was pronounced in a cause properly constituted between parties.
PER CURIAM.                           Judgment affirmed.
Cited: Lyerly v. Wheeler, 33 N.C. 289; Stallings v. Gulley, 48 N.C. 346. *Page 151 
(200)